UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-183360 SPIRAL ENERGY TECH., INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 27-1085858 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification Number) 5510 Merrick Road Massapequa, NY (Address of Principal Executive Offices) (Zip Code) (516) 659-7558 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by checkmark whether the Registrant has submitted electronically and posted on its corporate website, if any, any Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (Section 232.405) of this chapter during the preceding 12 months or for such shorter period that the Registrant was required to submit and post such files. Yes ¨ No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ The registrant had 15,144,885 shares of Common Stock, par value $0.0001 par value per share, outstanding as of November 4, 2015. Table of Contents Index PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements: (Unaudited) Condensed Balance Sheets as of September 30, 2015 and December 31, 2014 1 Condensed Statements of Operations for the nine and three months ended September 30, 2015 and 2014 2 Condensed Statements of Cash Flows for the nine months ended September 30, 2015 and 2014 3 Notes to Condensed Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 16 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other 17 Item 6. Exhibits 17 SIGNATURES 18 i Table of Contents ITEM 1Financial Statements. Spiral Energy Tech, Inc. Condensed Balance Sheets September 30, December 31, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net allowance for doubtful accounts of $0 and $0, respectively - Due from related parties Investment in marketable securities 15 Prepaid expenses Deferred tax - Total current assets Property and equipment, net of accumulated depreciation of $1,663 and $4,661, respectively. Intellectual property, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY Current Liabilities Accounts payable $ $ Accrued expenses - Total Current Liabilities TOTAL LIABILITIES Stockholders' (Deficit) Equity Preferred stock: 50,000,000 authorized; $0.0001 par value 0 shares issued and outstanding - - Common stock: 200,000,000 shares authorized; $0.0001 par value 15,144,885 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive loss - ) Accumulated deficit ) ) Total Stockholders' (Deficit) Equity ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. -1- Table of Contents Spiral Energy Tech, Inc. Condensed Statements of Operations and Comprehensive Loss (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues $
